ORDER

The Court of Appeals of Maryland having considered the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Andrew Jackson Graham, to place the Respondent on inactive status in the State of Maryland, it is this 19th day of June, 2007;
ORDERED, that the Joint Petition be, and it is hereby granted, and the Respondent, Andrew Jackson Graham, is placed on inactive status in the State of Maryland to commence immediately; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Andrew Jackson Graham from the register of attorneys and shall certify that fact to the Trustees if the Clients’ Protection Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772.